 


110 HRES 64 EH: Expressing the sense of the House of Representatives that the Government of Bangladesh should immediately drop all pending charges against Bangladeshi journalist Salah Uddin Shoaib Choudhury.
U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 64 
In the House of Representatives, U. S.,

March 13, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Government of Bangladesh should immediately drop all pending charges against Bangladeshi journalist Salah Uddin Shoaib Choudhury. 
 
 
Whereas Salah Uddin Shoaib Choudhury is a Bangladeshi journalist who, because of his beliefs in an interfaith dialogue between Jews and Muslims and criticism of Islamic extremism, is on trial for sedition, an offense punishable by death;  
Whereas on November 29, 2003, Mr. Choudhury was arrested at Zia International Airport in Dhaka, Bangladesh, on his way to board a flight bound for Tel Aviv; Mr. Choudhury’s passport was seized, along with considerable sums of money and several personal items; on that same day police raided Mr. Choudhury’s home and newspaper offices, seizing files, computers, and other valuables;  
Whereas Mr. Choudhury was detained in Dhaka Central Jail for a passport violation, then subsequently charged with sedition; Mr. Choudhury suffered harsh interrogation techniques and received no treatment for a debilitating case of glaucoma; Mr. Choudhury’s incarceration lasted 17 months without legal recourse;  
Whereas on April 30, 2005, after intervention by the United States Department of State and congressional offices, Mr. Choudhury was released on bail;  
Whereas in the subsequent months, senior members of the Bangladeshi Government made continuous public promises that there was no substance to Mr. Choudhury’s pending charges and that all charges would be dropped;  
Whereas on September 29, 2005, Mr. Choudhury was awarded the Freedom to Write Award by PEN USA;  
Whereas on May 5, 2006, Mr. Choudhury was awarded the American Jewish Committee’s Moral Courage Award in absentia in Washington, D.C.; two days prior to Mr. Choudhury receiving the award, after returning Mr. Choudhury’s passport and appearing to allow him to attend, senior Bangladeshi Government officials issued threats to prevent him from leaving the country;  
Whereas on September 18, 2006, a judge with alleged ties to an Islamic extremist party ruled that Mr. Choudhury will stand trial for sedition; the judge made this ruling despite the Public Prosecutor’s testimony in court days before that the government did not have evidence and would not object to the charges being dropped;  
Whereas members of the United States Commission on International Religious Freedom visited with Mr. Choudhury on their trip to Bangladesh in February and March 2006;  
Whereas on October 6, 2006, the United States Commission on International Religious Freedom wrote a letter to U.S. Assistant Secretary of State for South and Central Asian Affairs Richard A. Boucher calling on the United States Government to strengthen the voices of moderation in countries like Bangladesh where the rule of law, democratic institutions, and respect for human rights are under assault by violent extremists; the Commission identified Mr. Choudhury as one of those voices that should not be silenced;  
Whereas, according to the Department of State’s 2005 Country Report on Human Rights Practices in Bangladesh, Attacks on journalists and newspapers, and government efforts to intimidate them, political party activists, and others, occurred frequently.; and  
Whereas moderate voices in the Muslim world must be supported and protected to advance the security of the United States and its allies: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the Government of Bangladesh should immediately drop all pending charges against Bangladeshi journalist Salah Uddin Shoaib Choudhury;  
(2)the Government of Bangladesh should immediately return all of Mr. Choudhury’s confiscated possessions; and  
(3)the Government of Bangladesh should cease harassment and intimidation of Mr. Choudhury and take steps to protect Mr. Choudhury.  
 
Lorraine C. Miller,Clerk.
